Title: From John Adams to Joseph Willard, 22 April 1785
From: Adams, John
To: Willard, Joseph


          
            Sir
            Auteuil near Paris April 22, 1785
          
          I have received the Letter you did me the Honour to write me the fourteenth of December, with the Resolution of the President and Fellows of the University of the Sixteenth of November, which, as well as the Concurrence of the Board of Overseers, does me great Honour and demands my most grateful Acknowledgements.
          My Son, John Quincy Adams, for whom this favour is intended will have the Honour to deliver you this Letter, and I beg leave to recommend him to the kind Protection of the Corporation, and the candid Friendship of his fellow Students. He has wandered with me in Europe for Seven Years, and has been for the last Eighteen Months my only Secretary, So that it may be easily conceived, I Shall part with him with Reluctance. But the Necessity of breeding him to some Profession, in which he may provide for himself, and become a usefull Member of Society, and a Conviction that no American can be any where So well educated as in his own Country, have induced me to relinquish the Pleasure of his Company and the Advantage of his Assistance. I think I do not flatter him nor myself, when I Say, that he is a Studious youth, and not addicted to any Vice: of his Advancement in Literature and the Sciences you will form an Estimate from his Examination, which would probably be more for his Ease and Safety if it could be in French, with which Language he is more familiar than his own. But as this is not to be expected, an allowance will naturally be made [on] Account of his long absence from home.
          It is somewhat delicate to give Advice upon the Point of your Travels to Europe. There is no doubt but considerable Advantages might be obtained, but considering the Time, the Expence and the Risque I think if I had the Honour to be a Member of the Corporation or the Overseers, I Should estimate these as probably So much more than the others, as to advise my Countrymen as they are so happy as to have a good President, to preserve him carefully at the Head of his University.
          Our Commercial Negotiations, Sir, which your public Spirit naturally enquires after, proceed so slowly and to so little Effect, that I wish myself on your side the Water, and whether any other Plan would Suceed better is too uncertain to excite any Sanguine Hopes. All the Ports of Europe, however are open to our Vessells, those with whom We have no Treaties as well as the others.
          I have the Honour to be, with the Utmost / Esteem and Respect, Sir Your / most obedient and most / humble Servant
          
            John Adams
          
        